UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):August 5, 2009 GREEN PLANET GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-136583 41-2145746 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7430 E. Butherus, Suite D, Scottsdale, AZ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 480-222-6222 Copies to: Marc J. Ross, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor
